DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 17, 2021 and February 15, 2022 is/are acknowledged. Applicant has cited approximately one hundred and seventy-five references for consideration which include an entire text book of approximately 500 pages (“Non-Patent Literature Document “7”). The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, 
a copy of Non-Patent Literature Document cite number “13” was not provided and therefore this document has been crossed out on the IDS statement and has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Bluetooth” and “FireWire” within the specification, which are trade names or trademarks used in commerce, have been noted in this application. The specification is a very length specification which could not be checked to the extent necessary so there may be others as well. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 22 is objected to because of the following informality: in line 2, “configured control” should be corrected to “configured to control” to be grammatically correct.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 21 and 27 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, the preamble is claiming “An ophthalmic testing system for administering an ophthalmic test (singular) to a test subject” but then is claiming that the system can provide a plurality of tests including visual field test, dark adaption test, color vision test etc. The inconsistency between the preamble and the body of the claim renders the claim vague and indefinite. For purposes of examination, the assumed meaning of the preamble is “An ophthalmic testing system for administering a plurality of ophthalmic tests to a test subject…”. 
With respect to claim 27, the claim contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Accordingly, the identification/description is indefinite.
Double Patenting
Claims 21-30, 32-34, 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No 17/522,798 (‘798). 
Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798) in view of Verma publication number 2011/0267577. 
Claims 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798) in view of Krueger publication number 2018/0008141. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘798 claims the limitations including the following: the limitations of claims 21 (‘798, claim 21); the limitations of claim 22 (‘798, claim 26); the limitations of claim 23 (‘798, claim 27); the limitations of claim 24 (‘798, claim 28); the limitations of claim 25 (‘798, claim 29); the limitations of claim 26 (‘798, claim 33); the limitations of claim 27 (‘798, claim 34); the limitations of claim 28 (‘798, claim 35); the limitations of claim 29 (‘798, claim 30); the limitations of claim 30 (‘798, claim 31). With respect to claim 31, Verma teaches that the tests results can be sent wirelessly for remote storage to be later observed and evaluated by an ophthalmic specialist (paragraph 0097). As such, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have such data stored in an individual subject-specific virtual file to securely store the data for the specific patient separate from those of other patients. Therefore, it 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-35 of copending Application No 17/522,793 (‘793) in view of Verma publication number 2011/0267577. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘793 claims the limitations of claim 21 (‘793, claim 21). Verma teaches that with a head mounted system used to provide ophthalmic testing, that the system can include a provider interface, can provide a plurality of tests including a visual acuity test, a color vision test, a contrast sensitivity test and a visual acuity test and can use a menu format displayed for providing a selection of the plurality of tests for the purpose of providing a head mounted ophthalmic testing system that can provide a more comprehensive assessment of the ocular functioning of the test subject (figs 2 and 3, abstract 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examiner’s Comments 
It is the examiner’s contention that the limitations of claim 21 are fully supported by the each of the parent applications as originally presented and do not present prohibited new matter for the following reasons. 
	With respect to lines 21-22 and lines 25-27, the parent applications support the system providing verbal commands to “generate a first audible command, via the 
	With respect to the last two paragraphs of independent claim 21, the specifications of the parent applications disclose that the system can provide monitoring of at least one attribute of the test, the attribute can be whether the test subject continues to provide a response, and using that to determine if the test subject needs guidance to complete the test (paragraphs 0314-0316). The parent applications also support that in the event guidance is needed, the system can provide additional audible commands via the wearable frame to continuing to focus gaze, and to continue to provide psychophysical responses (paragraphs 0314-0316) and also supports that the system can provide audible commands for the test subject to keep the eye open (0417). 
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meaning of the 112 rejection above and overcoming the double patenting rejections set forth above). 
Claims 22-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection above and overcoming the double patenting rejections set forth above). 
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic testing system specifically including, as the distinguishing features in combination with the other limitations, a display menu of a plurality of ophthalmic tests wherein the ophthalmic tests comprise a visual field test, a dark adaption test, a color vision test, a contrast sensitivity test and a visual acuity test, in response to the selection of a test, controlling the light source to generate a fixation light and present a fixation point within the image plane, the fixation point being configured for focusing attention of the test subject during the test, generating a first audible command, via the wearable frame, to instruct the test subject to focus gaze on the fixation point, control the light source to generate a stimulus light and present a stimulus area within the image plane, generate a second audible command, via the wearable frame, to instruct the text subject to provide one or more psychophysical responses indicating observance of the stimulus area, analyze the one or more psychophysical responses to determine whether the test subject requires guidance to complete the test, in the event the test subject requires guidance, provide the test subject with additional audible commands via the wearable frame, which additional commands comprise, continuing to focus gaze, continuing to provide psychophysical responses, and keeping the eye open. 
Prior Art Citations
	Verma publication number 2011/0267577, Krueger publication number 2018/0008141, Pundlick publication number 2020/0397281, Peyman publication number 2009/0231545, Tannoudiji publication number 2016/0070105, and Jeon publication number 2021/0315453 are being cited herein to show ophthalmic testing systems having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 1, 2022